Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts, 303
      K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



                THE SUPREME COURT OF THE STATE OF ALASKA

BACHNER COMPANY, INC. and                        )
BOWERS INVESTMENT                                )
COMPANY,                                         )
                                                 )        Supreme Court No. S-14629
                       Appellants,               )
                                                 )        Superior Court No. 4FA-04-266 CI
      v.                                         )
                                                 )        OPINION
JAMES WEED, JURANDA FAITH                        )

MADSON a/k/a JAN MADSON,                         )        No. 6848 – December 6, 2013

BRUCE SENKOW, AND JOHN                           )

BENNETT,                                         )

                                                 )
                       Appellees.                )
                                                 )

              Appeal from the Superior Court of the State of Alaska, Fourth
              Judicial District, Fairbanks, Michael McConahy, Judge.

              Appearances: Michael C. Kramer, Kramer and Associates,
              Fairbanks, for the Appellants. Janell M. Hafner, Assistant
              Attorney General, and Michael C. Geraghty, Attorney
              General, Juneau, for the Appellees.

              Before: Fabe, Chief Justice, Stowers, Maassen, and Bolger,
              Justices. [Winfree, Justice, not participating.]

              BOLGER, Justice.

      I.      INTRODUCTION
              Unsuccessful bidders on a public contract proposal filed a claim for
intentional interference with prospective economic opportunity against four individual
procurement committee members. The superior court found that the bidders failed to
present a genuine issue of material fact regarding the committee members’ alleged bad
faith conduct. The superior court then held that the committee members were protected
by qualified immunity and that the lawsuit was barred by the exclusive remedy statute.
The court deemed the committee members prevailing parties and awarded attorney’s fees
to the State. The bidders appeal.
              We affirm. The bidders failed to present a genuine issue of material fact
regarding the committee members’ alleged bad faith. In addition, the exclusive remedy
statute bars the bidders’ suit. The superior court did not abuse its discretion in awarding
attorney’s fees to the State.
II.    FACTS AND PROCEEDINGS
       A.     Facts
              Bachner Company and Bowers Investment Company (together, Bachner)
were unsuccessful bidders on a state contract ultimately awarded to McKinley
Development for an Alaska Department of Transportation office building in Fairbanks.1
The bids were scored by a procurement evaluation committee based on three criteria:
(1) function, planning, and design (20 points); (2) appearance and indoor environment
(ten points); and (3) public convenience (ten points). Thus the committee could award
a total of 40 points. The appellees in this case — Jan Madson, James Weed, John
Bennett, and Bruce Senkow — were members of this committee.
              The committee used a three-pass scoring system. In each pass, committee
members scored the proposals and then discussed the reasoning behind their scores. In
subsequent passes, committee members adjusted their scores based on the discussions
from the previous passes. After the second pass, the committee also visited each
proposed site.


       1
              See Weed v. Bachner Co., 230 P.3d 697, 698 (Alaska 2010).

                                           -2-                                       6848
                   Separate from the committee scoring process, a procurement officer
awarded ten additional points to bidders who qualified for the Alaska Offeror’s/Bidder’s
Preference and up to 50 additional points for the proposal’s price score. The committee
had no control over the Alaska preference or the price scores. The committee’s scores
and the procurement officer’s scores were then added together, and because McKinley
had the highest score, it was awarded the lease.
       B.          Proceedings
                   In 2002, Bachner filed bid protests alleging irregularities in the bid scoring
process.2 Madson, the committee chairman, denied the protests and refused to stay the
award. Bachner appealed. On appeal, a hearing officer found “grave deficiencies” in
four of the five evaluations by procurement committee members and awarded Bachner
its bid preparation costs.3              Ultimately, we affirmed the hearing officer’s
recommendation.4
                   In 2004, Bachner filed a separate suit against four procurement committee
members as individuals.5            Bachner’s complaint asserted a claim for intentional
interference with prospective economic opportunity, alleging that the procurement
committee members failed to follow the required procedure for scoring bids.6 Bachner
also asserted a due process claim against state officers, alleging deprivation of the right
to contract under 28 U.S.C. § 1983. The complaint alleged that: (1) Senkow and Bennett



   2
         Id.; State, Dep’t of Admin. v. Bachner Co., 167 P.3d 58, 60 (Alaska

   2007).

   3
            Weed, 230 P.3d at 698.

   4
            Bachner Co., 167 P.3d at 62.

   5
            Weed, 230 P.3d at 699.

   6
            Id.


                                                 -3-                                       6848

acted in bad faith by considering the site location even though it was not a permissible
evaluation criterion; (2) Senkow and Bennett acted in bad faith by refusing to adjust their
scores when Madson advised them that they could not consider the site location;
(3) Weed acted in bad faith by lowering his score of Bachner’s bid because he thought
other committee members were biased in favor of Bachner; and (4) Madson acted in bad
faith by refusing to stay the contract award during Bachner’s bid protest.
                The committee members moved to dismiss, arguing that: (1) Bachner’s
claims were barred by the exclusive remedy provisions of AS 36.30.690; (2) the
committee members were entitled to absolute immunity; and (3) Bachner failed to state
a § 1983 claim.
                The superior court dismissed Bachner’s § 1983 claim for failure to state a
claim, but the superior court refused to dismiss Bachner’s state-law claim because it
found that Bachner’s allegations of bad faith, if proven, would fall outside the scope of
qualified immunity.7 We granted the committee members’ petition for discretionary
review and affirmed the superior court’s holding that the committee members were
entitled to qualified immunity but not absolute immunity.8
                On remand, the committee members reasserted their argument that
Bachner’s state-law claim was barred by the exclusive remedy statute, but the superior
court denied the motion, finding that the scope of the statute was co-extensive with
qualified immunity. After discovery, the committee members moved for summary
judgment, reasserting their exclusive remedy argument and arguing that they were
protected by qualified immunity because Bachner failed to offer admissible evidence that
could support an inference of bad faith. Bachner opposed and cross-moved for summary



   7
          Id.
   8
          Id. at 698-704.

                                            -4-                                      6848
judgment, arguing that the committee members’ conduct demonstrated bad faith as a
matter of law.
              In December 2011, the superior court denied both of Bachner’s motions and
granted the committee members’ motion for summary judgment based on qualified
immunity and the exclusive remedy statute. The court reasoned that Bachner presented
no genuine issue of material fact and that, as a matter of law, the committee members’
conduct could not be considered bad faith. Thus, the court held that qualified immunity
barred the suit.
              The court also concluded that the exclusive remedy statute barred the suit,
but the court did not address whether the exclusive remedy provision extends to bad faith
conduct. Bachner moved for reconsideration and moved to supplement the record with
an affidavit, but the court denied both motions. The court found the committee members
were the prevailing parties and awarded the State $93,871.85 in fees and costs. Bachner
appeals.
III.   STANDARD OF REVIEW
              We review a grant of summary judgment de novo, “reading the record in
the light most favorable to the non-moving party and making all reasonable inferences
in its favor.” 9 “Summary judgment is only appropriate when there is no genuine issue
of material fact, and the moving party is entitled to judgment as a matter of law.”10 “The
party opposing summary judgment must set forth specific facts showing genuine issues



       9
              Witt v. State, Dep’t of Corr., 75 P.3d 1030, 1033 (Alaska 2003) (citing
Spindle v. Sisters of Providence in Wash., 61 P.3d 431, 436 (Alaska 2002)); Alaska Civil
Liberties Union v. State, 122 P.3d 781, 785 (Alaska 2005) (citing City of Kodiak v.
Samaniego, 83 P.3d 1077, 1082 (Alaska 2004); Powell v. Tanner, 59 P.3d 246, 248
(Alaska 2002)).
       10
            Alaska Civil Liberties Union, 122 P.3d at 785 (citing Odsather v.
Richardson, 96 P.3d 521, 523 n.2 (Alaska 2004)).

                                           -5-                                      6848

and cannot rest on mere allegations; moreover, such facts must arise from admissible
evidence.”11 “To determine whether the nonmoving party can produce admissible
evidence creating a genuine factual dispute, we will consider the affidavits, depositions,
admissions, answers to interrogatories and similar material.”12
             The proper interpretation of a statute presents a question of law that we
review de novo, “adopting the rule of law most persuasive in light of precedent, reason,
and policy.”13
             “A trial court’s award of attorney’s fees is generally reviewed for abuse of
discretion.”14 “An abuse of discretion exists if an award is ‘arbitrary, capricious,
manifestly unreasonable, or the result of an improper motive.’ ”15 The trial court’s
application of law in awarding attorney’s fees is reviewed de novo.16
IV.	   DISCUSSION
       A.	   The Superior Court Was Not Bound By Findings From Previous
             Administrative Proceedings.




       11
             Witt, 75 P.3d at 1033 (quoting Braun v. Alaska Commercial Fishing &
Agric. Bank, 816 P.2d 140, 144 (Alaska 1991); Brady v. State, 965 P.2d 1, 8 (Alaska
1998) (internal quotation marks omitted)).
       12
             Schug v. Moore, 233 P.3d 1114, 1116 (Alaska 2010) (quoting Charles v.
Interior Reg’l Hous. Auth., 55 P.3d 57, 59 (Alaska 2002)).
       13	
             L.D.G., Inc. v. Brown, 211 P.3d 1110, 1118 (Alaska 2009).
       14
              Krone v. State, Dep’t of Health & Soc. Servs., 222 P.3d 250, 252 (Alaska
2009) (citing Kellis v. Crites, 20 P.3d 1112, 1113 (Alaska 2001)).
       15
             Id. (quoting Reid v. Williams, 964 P.2d 453, 460 n.17 (Alaska 1998)).
       16
             Id. (citing Glamann v. Kirk, 29 P.3d 255, 259 (Alaska 2001)).

                                           -6-	                                     6848

              The superior court, citing State, Department of Health & Social Services
v. Doherty,17 held that the findings from Bachner’s previous administrative appeal could
not be used against the committee members to create a genuine issue of material fact.
On appeal, Bachner asserts that collateral estoppel should bar the committee members
from challenging findings from the administrative appeal because the committee
members are in privity with the State of Alaska and their legal claims are identical. The
committee members respond that they are not in privity with the State.
              Collateral estoppel prohibits a party from relitigating an issue of fact if:
              (1) the party against whom the preclusion is employed was a
              party to or in privity with a party to the first action; (2) the
              issue precluded from relitigation is identical to the issue
              decided in the first action; (3) the issue was resolved in the
              first action by a final judgment on the merits; and (4) the
              determination of the issue was essential to the final
              judgment.[18]
              In Doherty, the element of privity was also the basis for denying collateral
estoppel. Doherty involved a § 1983 claim against an Office of Children’s Services
social worker.19 The appellants argued that the official was in privity with OCS because:
(1) the official’s conduct was the central issue in the prior case; (2) the official had notice
and an opportunity to be heard on the issues; (3) the official attended the trial and
testified; (4) many of the prior case’s factual findings were based upon evidence
presented by the official; and (5) the official controlled the presentation of evidence.20



       17
              167 P.3d 64 (Alaska 2007).
       18
            Id. at 71 (quoting Powers v. United Serv. Auto. Ass’n, 6 P.3d 294, 297
(Alaska 2000)).
       19
              Id. at 66-68.
       20
              Id. at 72.

                                             -7-                                         6848

             However, in Doherty we recognized that, generally “employees acting in
their personal capacities are not in privity with the government and are not bound by
adverse determinations against the government.”21 We explained:
             [A] non-party will be found to have been in privity with a
             party to a prior legal proceeding only if that non-party
             “(1) substantially participated in the control of a party’s
             presentation in the adjudication or had an opportunity to do
             so; (2) agreed to be bound by the adjudication between the
             parties; or (3) was represented by a party in a capacity such
             as trustee, agent, or executor.”[22]
We concluded that the fact that the social worker testified and presented evidence did
not mean that the social worker “had control over the litigation or the ability to pursue
her personal interests.”23 And the social worker “did not agree to be bound by the
adjudication and was not represented by a party in a capacity such as trustee.”24 Thus,
the social worker was “not afforded a full and fair opportunity to litigate the issues of
fact.”25
             Here, Bachner argues that the committee members are in privity with the
State because: (1) the bid protests focused on the committee members’ allegedly illegal
actions; (2) the committee members had notice, an opportunity to be heard, and
procedures protecting their interests in the administrative proceeding; (3) the Attorney
General adequately represented their interests; (4) Madson defended the committee




       21
             Id. at 73.
       22
             Id. (quoting Powers, 6 P.3d at 298).
       23
             Id.
       24
             Id.
       25
             Id.

                                           -8-                                     6848

members’ actions during the hearing; and (5) Weed was advised to seek independent
legal counsel.
              Bachner’s arguments are very similar to the arguments in Doherty.26
Bachner attempts to distinguish Doherty on grounds that Weed was advised to seek
independent counsel. But this distinction does not present a sufficient reason to deviate
from the principle that committee members acting in their personal capacities are not in
privity with the government. In this case, the committee members were not parties to the
bid protest proceeding; they did not control the litigation; they did not agree to be bound
by its outcome; and they were not represented by counsel. We conclude that the
committee members were not in privity with the State for the purpose of collateral
estoppel, and that the superior court was therefore not bound by findings from the
administrative proceeding.
       B.     The Committee Members Are Protected By Qualified Immunity.
              The procurement process requires procurement officers to exercise
independent judgment and avoid conflicts of interest.           Procurement officers are
encouraged to utilize their knowledge and experience and to discuss bids with each other
during the process. We have held that qualified immunity protects procurement officials
in the exercise of these duties.27
              “Under a rule of qualified immunity, a public official is shielded from
liability . . . when discretionary acts within the scope of the official’s authority are done
in good faith and are not malicious or corrupt.”28 Thus, “ ‘malice, bad faith or corrupt



       26
              See id. at 72.
       27
              See Weed v. Bachner Co., 230 P.3d 697, 703-04 (Alaska 2010).
       28
            Id. at 700 (quoting Aspen Exploration Corp. v. Sheffield, 739 P.2d 150, 158
(Alaska 1987)).

                                            -9-                                        6848

motive transforms an otherwise immune act into one from which liability may ensue.’ ”29
Qualified immunity “ ‘protect[s] the honest officer who tries to do his duty,’ ” but it does
not protect “malicious, corrupt, and otherwise outrageous conduct.”30 When committee
members raise qualified immunity as a defense and testify that they acted in good faith,
the committee members are entitled to judgment as a matter of law unless the plaintiffs
can present some admissible evidence that creates an issue of fact as to whether the
committee members acted in bad faith or with an evil motive.31
              For example, in Smith v. Stafford, we held that the plaintiff’s affidavit
“contain[ed] assertions indicating that a genuine issue of material fact exists concerning
[the defendant’s] state of mind with regard to the [plaintiff’s claims].”32 The plaintiff
stated that the social worker defendant falsified evidence and threatened the plaintiff.33
We held that “[t]he statements in the affidavit, if true, indicate that [the social worker]
may have been acting in bad faith.”34
              Similarly, in J & S Services, Inc. v. Tomter, the plaintiff alleged that a
procurement official, “motivated by animosity against [the plaintiff] and a desire for
personal financial gain, abused his position as a participant in the procurement process




       29
              Id. (quoting Aspen Exploration, 739 P.2d at 158).

       30
              Id.

       31
            Smith v. Stafford, 189 P.3d 1065, 1074 (Alaska 2008) (citations omitted);

see Bauman v. State, Div. of Family & Youth Servs., 768 P.2d 1097, 1100 (Alaska 1989).
       32
189 P.3d at 1074.
       33
              Id.

       34

              Id. at 1075.

                                           -10-                                       6848

to prevent [the plaintiff] from forming a contract with the state.” 35 We held that the
plaintiff had stated a cause of action sufficient to defeat a motion to dismiss.36
              Bachner’s claim for intentional interference with prospective economic
opportunity alleged that the committee members acted in bad faith. In response, the
committee members claimed qualified immunity and submitted affidavits stating that
they acted in good faith. The superior court viewed Bachner’s evidence in the light most
favorable to Bachner and drew all reasonable inferences in Bachner’s favor. The court
found that Bachner failed to present a genuine issue of material fact and that, as a matter
of law, the committee members’ conduct could not be considered bad faith.
              We address each of Bachner’s arguments in turn.
              1.     The proximity issue
              The Request for Proposals (RFP) and the RFP Evaluator’s Guide for this
project required the committee to evaluate, among other things, public convenience,
including “location with other state agencies.” Before the superior court, Bachner argued
that Bennett and Senkow considered proximity to other state agencies in bad faith
because they are both “long time DOT employees who wanted a new facility as close to
the DOT headquarters . . . as possible.” Bachner argued that Madson told Bennett and
Senkow that proximity to existing facilities was an impermissible criterion, but Bennett
and Senkow ignored her and “recruited Weed into their conspiracy” to award the contract
to McKinley. Bachner also claimed that Madson told the bidders at a pre-bid conference
that proximity to the DOT site would not be considered.




       35
             139 P.3d 544, 551 (Alaska 2006) (citing Kelley Prop. Dev., Inc. v. Town of
Lebanon, 627 A.2d 909, 910, 923 n.30 (Conn. 1993); Conway Corp. v. Constr. Eng’rs,
Inc., 782 S.W.2d 36, 40-41 (Ark. 1989)).
       36
              Id.

                                           -11-                                      6848
             The superior court noted that “location with other state agencies” was a
published criterion in the RFP guide and observed that all parties agreed that adherence
to the written criteria in the RFP guide was important. The superior court concluded,
“Without some evidence suggesting the actions of the [committee] members were in fact
wrongful on some level, the court cannot find bad faith.”
             On appeal, Bachner makes the same arguments. Bachner quotes the
affidavit of Tom Roberts, a realtor who attended the pre-bid conference. Roberts stated
that Madson told the bidders that proximity to DOT would not be considered and that it
was not a published criterion.
             Bachner does not appear to argue that any oral statements at the prebid
conference actually modified the written terms of the RFP.37 As noted above, the RFP
lists “location with other state agencies” as part of the “public convenience” factor. DOT
is a state agency, and the committee members properly considered proximity to the DOT
facility in the scoring process. We affirm the superior court’s holding that consideration
of a written RFP criterion generally cannot support an inference of bad faith.
             2.     The public transportation issue
             The RFP required all proposed buildings to have regularly scheduled bus
service and a bus stop within 720 feet of a building entrance. A bid from Fountainhead
Development was declared non-responsive because it included no plans to secure bus
service. The McKinley proposal included a compliant bus stop, but the McKinley bus
stop did not have bus service at the time of the proposal.
             During a committee meeting, Madson (in the presence of Bennett and
Senkow and another committee member) called the Fairbanks Bus Authority and spoke



      37
              Cf. Neal & Co. v. Ass’n of Vill. Council Presidents Reg’l Hous. Auth., 895
P.2d 497, 504-05 (Alaska 1995) (oral representations at a prebid conference did not alter
the written terms of a construction contract).

                                          -12-                                      6848
with acting Transportation Director Glenn Miller to determine whether bus service was
available at the McKinley building. Miller apparently said that bus service could be
provided if certain conditions were met. After that conversation, Madson advised Chief
Procurement Officer Vern Jones that service was available and asked Jones if the
McKinley proposal complied with the public transportation requirement.             Jones
confirmed that the McKinley proposal met the public transportation requirement.
Madson subsequently received a letter from Transportation Director Max Lyon, stating
that Fairbanks Bus Authority would make a regularly scheduled stop near the McKinley
building if McKinley received the contract.
               Before the superior court, Bachner claimed that the committee members
wrongfully determined that the McKinley proposal met the public transportation
requirement.     Bachner argued that Miller's affidavit established that he told the
committee that bus service “could” be provided if certain conditions were met, whereas
Madson told Jones that bus service “would” be provided. In response, the committee
members argued that: (1) the McKinley proposal included a bus stop; (2) the Committee
called Miller, who told the Committee that service could be provided; (3) Jones advised
Madson that the McKinley proposal met the public transportation requirement; and
(4) the committee members swore that they acted in good faith.
               The superior court concluded that, at best, Bachner’s evidence established
that the committee members incorrectly or imprecisely reported Miller’s statements to
Jones and incorrectly concluded that McKinley’s proposal met the public transportation
requirement. The superior court quoted Prentzel v. State, Department of Public Safety,
where we said:
               [B]efore malice can become a disputed question of fact, the
               record must contain at least some objective evidence




                                           -13-                                     6848

              establishing facts capable of supporting an inference of
              malice.[38]
Citing Prentzel and Pauley v. Anchorage School District,39 the superior court explained
that an incorrect or inappropriate action does not raise an inference of malice or bad faith.
The court noted that these committee members took steps to do their jobs correctly,
applied identical criteria to the Fountainhead Development bid, and took notes in an
attempt to document their efforts.
              On appeal, Bachner again points to Miller’s affidavit and argues that the
committee members acted in bad faith when determining that the McKinley proposal
complied with the bus service requirement. The committee members respond that, at
best, Miller’s affidavit establishes that “Madson imprecisely reported the details of her
conversation to Vern Jones, misunderstood the nature of the city’s bus service
assurances, and/or negligently failed to ensure that the McKinley proposal met the public
transportation requirement of the RFP,” but it does not establish that Madson acted with
an evil or a corrupt motive.
              The committee members assert that Madson reasonably relied on the
McKinley site plan proposal which showed a bus stop near the entrance to the McKinley
building and a letter from Transportation Director Max Lyon to McKinley, which states:
              Due to the number of residents that bus stop would benefit,
              we would make a regular scheduled stop near your office
              complex. If you are successful in securing a lease with the
              Department of Transportation for your new building, we
              would place a bus stop near the entrance of the Department of
              Transportation and Public Facilities headquarters at 2301
              Peger Road. This should meet your contractual requirements
              with the State and would be implemented by the occupancy
              date of your contract.

       38
              169 P.3d 573, 585 (Alaska 2007).
       39
              31 P.3d 1284, 1286 (Alaska 2001).

                                            -14­                                       6848
(Emphasis added.) Further, Chief Procurement Officer Jones confirmed that McKinley’s
proposal met the requirement.
             Given this evidence, we agree with the superior court’s conclusion that
Bachner failed to present a genuine issue of material fact regarding the public
transportation issue. Madson and the committee followed a fair process to determine
whether the McKinley proposal satisfied the RFP. They relied on the bus stop noted in
the McKinley proposal, their call to Miller at the Fairbanks North Star Borough, and their
discussion with Jones. Miller disputes the details of the call, but the letter from Lyons
confirms that the committee members were not acting in bad faith when they concluded
that the Borough could make public transportation available. We therefore affirm the
superior court’s decision on the public transportation issue.
             3.     The bid protest/refusal to stay issue
             In March 2002, after consulting with Chief Procurement Officer Jones and
another state employee, Madson denied Bachner’s bid protests.40 On March 12, Madson
refused to stay the notice of award, stating that the current lease for the DOT building
would end September 30, 2002. On March 22, Madson stated that the current lease
expired on September 20, 2002.

             Before the superior court, Bachner argued that Madson denied the bid
protests in bad faith. The superior court rejected this argument, explaining that at the
summary judgment stage malice cannot be a disputed question of fact, unless the record
contains some objective evidence that would support an inference of malice.
             Bachner’s argument was based principally on Madson’s inconsistent
statements regarding the end date of the existing lease. Madson appears to have made
a mistake about the ending date for the lease when she denied a stay of the award during
Bachner’s bid protest appeals. But there is nothing in the record that indicates that this

      40
             See State, Dep’t of Admin. v. Bachner Co., 167 P.3d 58, 60 (Alaska 2007).

                                          -15-                                      6848
mistake was made in bad faith. We therefore affirm the superior court’s decision on the
bid protest issue.

              4.     The Weed scoring issue
              Before the superior court, Bachner claimed that Weed acted in bad faith by
lowering his score for the Bachner proposal in order to counteract Madson’s overly high
scores for Bachner. Furthermore, Bachner alleged that Weed told Jerry Bowers, the
principal owner of Bowers Investment, that he was opposed to the Bachner proposal
because if it won, Weed and his staff would have to spend the next 40 years split between
the ground floor and the basement in the Bachner building. And Bachner alleged that
Weed told Bowers that Bennett and Senkow had pressured him not to vote for the
Bachner proposal.

              Weed’s affidavit states that after the first round of scoring he became aware
of the identity of the building described in the Bachner proposal and considered his
personal knowledge of that building. Weed and Chief Procurement Officer Jones stated
that the committee members may appropriately consider their personal knowledge and
vary their scores between rounds. Weed argued that his score change to remedy
perceived bias was a mistake in the scoring process and did not establish bad faith.

              The superior court concluded that Weed may have placed “undue emphasis
on indoor environment” when Weed considered that his staff would be split between
basement and ground floors for the next 40 years. The court reasoned that Weed’s
attempt to correct the perceived bias of other committee members was a
misunderstanding of his role in the procurement process. The court compared the facts
to J & S Services, Inc. v. Tomter41 and concluded that the factual allegations did not
support an inference that Weed acted in bad faith.


       41
              139 P.3d 544, 548 (Alaska 2006).

                                           -16-                                      6848
              A claim of unfair scoring of a public bid proposal does not show bad faith
unless the misconduct is motivated by malice or personal interests.42 Bower’s affidavit
suggests that Weed “shuffled” his scores to offset what he perceived to be Madson’s
unfair favoritism toward the Bachner proposal, and that Weed was possibly motivated
to avoid getting poor office space for his staff in the Bachner building. But Weed’s
motivation to get the best office space was a public purpose, not a bad faith attempt to
pursue his personal interests. We therefore affirm the superior court’s decision on the
Weed scoring issue.
       C.	    The Committee Members Are Also Protected By The Exclusive
              Remedy Statute.
              The exclusive remedy state statute provides: “Notwithstanding AS 44.77
or other law to the contrary, AS 36.30.560 - 36.30.699 and regulations adopted under
those sections provide the exclusive procedure for asserting a claim against an agency
arising in relation to a procurement under this chapter.”43 In Weed v. Bachner Co.,
Justice Fabe relied on this statute in her concurring opinion, explaining, “[c]laims against
procurement committee members in their individual capacity for performing usual and
proper duties might fairly be characterized as ‘claims against an agency’ even where bad
faith is alleged; they would thus be barred by the exclusive remedy provision.”44 The
superior court found that because Bachner had not presented a genuine issue of material
fact about bad faith and because the alleged conduct occurred within the scope of the
committee’s official duties, the exclusive remedy provision barred Bachner’s claims.

              In this case, all of the committee members were acting within the scope of
their duties to review the RFP responses. Even Weed’s decision to “shuffle his scores”

       42
              See id. at 545.
       43
              AS 36.30.690 (emphasis added).
       44
              230 P.3d 697, 704 (Alaska 2010) (Fabe, J., concurring).

                                           -17­                                       6848
was related to his official responsibility to identify the best proposal and not by any
personal motive or advantage. And as we explained above, Bachner presented no
genuine issue of material fact regarding bad faith acts by the committee members. We
therefore do not have occasion to consider whether the exclusive remedy provision bars
suits against individual committee members for bad faith acts done within the course and
scope of official duties.45 However, we hold that suits against individual procurement
officers for acts within the course and scope of their official duties can fairly be
characterized as “claims against an agency.” In this case, there is no dispute that the
committee members acted within the course and scope of their official duties. Therefore,
we affirm the superior court’s holding that the exclusive remedy provision bars
Bachner’s suit.

       D.	    The Superior Court Did Not Abuse Its Discretion By Denying The
              Motion For Reconsideration.

              After the superior court’s grant of summary judgment, Bachner moved for
reconsideration and asked the court to consider Jerry Bower’s December 30, 2011
supplemental affidavit. Citing Civil Rule 77(k) and Katz v. Murphy,46 the superior court
reasoned that the Rule “does not allow the moving party to raise new grounds as a basis
for reconsideration” and denied both motions.

              On appeal, Bachner argues that the superior court erred by refusing to
consider Bowers’s supplemental affidavit because the superior court’s initial decision
invented a new legal test by requiring affirmative proof of targeted animosity rather than



       45
               The committee members argue that a finding of bad faith “is not dispositive
of a ‘course and scope’ determination.” They argue that even if an official acts in bad
faith, the exclusive remedy provision bars bad faith claims against the official so long as
the official acts within the course and scope of official duties.
       46
              165 P.3d 649, 661 (Alaska 2007).

                                           -18-	                                     6848

inferential proof. Bachner claims that Bowers’s affidavit could have met the new legal
test.

               The committee members argue that the superior court did not abuse its
discretion in refusing to consider Bowers’s affidavit because it is hearsay, in that it
recites excerpts of an informal interview with a witness, John Burns. The committee
members also argue that the affidavit was untimely because it was signed the day after
the court issued its summary judgment order. In the alternative, the committee members
argue that any error was harmless because Bowers’s affidavit would not have changed
the outcome.

               Bachner’s claims that the superior court enunciated a new standard of
“targeted animosity” for qualified immunity is incorrect. The superior court described
bad faith variously as “targeted animosity,” “malice,” “corruption,” and “evil motive.”
In J & S Services, we described bad faith as open “animosity toward” the bidder.47
“Targeted animosity” is synonymous with this characterization.           Thus, “targeted
animosity” is not a new statement of the bad faith mental state required to defeat
qualified immunity.

               Generally, a motion for reconsideration cannot be based on new information
or arguments.48 The supplemental affidavit from Jerry Bowers was new information that
could have been submitted previously. Where a party has sufficient opportunity to
introduce evidence but waits until after the close of evidence, a superior court does not
abuse its discretion in refusing to consider the evidence. The court did not commit an




        47
               139 P.3d 544, 550-51 (Alaska 2006).
        48
               Alaska R. Civ. P. 77(k); see also Katz,165 P.3d at 661.

                                           -19­                                     6848
abuse of discretion by applying the normal rule that this untimely information should not
be considered.49
      E.	    The Superior Court Did Not Abuse Its Discretion In Awarding
             Attorney’s Fees.
             The court found the committee members were the prevailing parties and
awarded the State $93,871.85 in fees and costs under Alaska Civil Rules 79 and 82.
Bachner argues that the superior court should not have awarded fees because the
committee members were represented by State attorneys and did not personally incur any
legal costs. Bachner claims that the purpose of Rule 82 is to “partially compensate a
successful litigant for actual fees incurred.” This is incorrect. The purpose of Rule 82
is to “afford reasonable partial compensation for attorney’s fees to the winning civil
litigant.”50 The Rule does not “preclude a court from [awarding] fees greater than those
agreed to by an attorney charging no fees or lower than usual fees.”51 Thus, the Rule
does not limit awards to “actual fees incurred” as Bachner argues.52 And contrary to


      49
               See Yang v. Yoo, 812 P.2d 210, 217 (Alaska 1991) (citing Hutchins v.
Schwartz, 724 P.2d 1194, 1197 (Alaska 1986)); see also State, Dep’t of Natural Res. v.
Transamerica Premier Ins. Co., 856 P.2d 766, 776 (Alaska 1993) (striking down post­
trial affidavit). Cf. Totem Marine Tug & Barge, Inc. v. Alyeska Pipeline Serv. Co., 584
P.2d 15, 20 (Alaska 1978) (holding that superior court erred by refusing to consider
deposition where parties frequently referred to it, but failed to formally move to publish
the deposition).
      50
             Municipality of Anchorage v. Gentile, 922 P.2d 248, 264 (Alaska 1996)
(quoting Wise Mech. Contractors v. Bignell, 718 P.2d 971, 973 (Alaska 1986)).
      51
             Id. at 264 n.22 (citation omitted).
      52
             Further, the committee members correctly point out that adopting Bachner’s
proposed rule (that the State can never recover funds when it indemnifies its committee
members) would allow litigants to file frivolous suits against committee members in their
official capacity, thereby forcing the State to expend resources with no hope of
compensation.

                                          -20-	                                     6848

Bachner’s assertions, the amended final judgment nowhere names the State as a “party.”
Instead the court made the fees payable to the State. Fees are properly payable to the
State when it expends resources defending its committee members.53

              Bachner also argues that fees should not have been awarded because the
State acted as “in-house counsel.” In response, the committee members correctly note
that attorney’s fees can be awarded for work performed by Attorney General’s Office
staff acting as in-house counsel.54 Even though the committee members were not in
privity with the State for the purpose of collateral estoppel, the question of attorney’s fees
is a separate one. Because State attorneys defended the committee members in their
individual capacities, it is proper to make any fee award payable directly to the State.

              Finally, Bachner argues that it is a public interest litigant and therefore
protected from adverse fee awards. Again, the committee members correctly note that,
even if public interest litigants are protected from adverse fee awards under
AS 09.60.010(b)(3)(I), Bachner cannot be considered a public interest litigant due to its
significant financial interest in this case. We therefore affirm the superior court’s fee
award.

V.     CONCLUSION
              Bachner failed to present a genuine issue of material fact that the committee
acted in bad faith, and we conclude that the exclusive remedy statute bars Bachner’s


       53
             See Alpine Indus., Inc. v. Feyk, 22 P.3d 445, 447, 450 (Alaska 2001)
(affirming superior court’s award of attorney’s fees to the State for cost of defending
official).
       54
              Greater Anchorage Area Borough v. Sisters of Charity of House of
Providence, 573 P.2d 862, 863 (Alaska 1978) (“Nothing in [Cont’l Ins. Co. v. U.S. Fid.
& Guar. Co., 552 P.2d 1122, 1128 (Alaska 1976)] was intended to alter our long-
standing practice of awarding attorney’s fees to public entities who litigate chiefly, and
often entirely, through in-house counsel.”).

                                            -21-                                        6848

claim. For these reasons, we AFFIRM the superior court’s grant of summary judgment
in favor of all committee members. We also affirm the superior court’s fee award.




                                        -22-                                    6848